Citation Nr: 0801623	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  03-20 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a low back 
disability, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a cervical spine 
disability, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1991 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for residuals of wounds of the head and back.  By 
decision dated in April 1996, the Board remanded this issue 
to the RO for additional development of the record.

In a May 2002 rating action, the RO denied service connection 
for disabilities of the cervical spine and lumbar spine, each 
to include as due to exposure to Agent Orange.  A February 
2006 Board decision again remanded the claim to ensure due 
process.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Any in-service head injury was acute and transitory and 
resolved without residual disability.

2.  Residuals of an in-service head injury have not been 
demonstrated following the veteran's discharge from service.

3.  The veteran's in-service complaints concerning his low 
back resolved without residual disability.

4.  A chronic low back disability was initially demonstrated 
many years after service, and there is no clinical evidence 
that it is related to service or exposure to Agent Orange 
therein.

5.  The service medical records are negative for complaints 
or findings of a disability of the cervical spine.

6.  The veteran's cervical spine disability was initially 
manifested many years after service, and there is no 
competent medical evidence linking it to service or to 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  A disability of the lumbar spine was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2007).

3.  A disability of the cervical spine was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  A July 2001 
letter advised the veteran specifically concerning his claim 
based on exposure to herbicides, and the evidence needed to 
substantiate the claim. The veteran was advised of the 
evidence needed to establish a disability rating and 
effective date in August 2007

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include a statement 
from a service buddy, service medical records, private and VA 
medical records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
hearing testimony, the service medical records, private 
medical records, lay statements, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).



	I.  Residuals of a head injury 

The evidence supporting the veteran's claim includes his 
statements, a statement from a service buddy, and some 
medical evidence.  In this regard, the Board acknowledges 
that the service medical records show that the veteran was 
seen in November 1966, and it was indicated that he had 
suffered an apparent epileptic seizure.  He lost 
consciousness, fell on the floor, and scraped his forehead.  
The veteran complained of bi-temporal and occipital headaches 
in April 1970.  A history of a blow to the left temporal area 
by a gun tube in January 1970 was reported.  Following an 
examination, the impression was tension headache.  Medication 
was prescribed.  

When he was examined by the VA in October 1985, the veteran 
related that he had suffered a concussion in service when he 
was hit with the main gun on a tanker.  He asserted that he 
was unconscious for a small amount of time and was in a field 
hospital for observation for a few days.  Following an 
examination, the pertinent diagnosis was concussion, by 
history, with complaints of headaches.

Additional VA medical records reflect complaints of 
headaches.

The Board also notes that in a June 2003 statement, S.S. 
related that he had served with the veteran.  He indicated 
that the veteran was in a tank when the tank commander 
inadvertently traversed the main gun tube and wedged the 
veteran's head between the gun tube and the driver's hatch.  
He asserted that the veteran sustained a concussion in this 
incident and that he was airlifted for medical attention.

The evidence against the veteran's claim includes the service 
treatment records and post-service medical records.  Although 
it is true that the veteran did fall and scrape his forehead 
in November 1966, when he was seen several days later, it was 
noted that there was no residual deficit, and the veteran had 
no further headache.  It is also significant to point out 
that a report of medical history in September 1970, in 
conjunction with the separation examination, reveals that the 
veteran specifically denied any history of a head injury or 
headaches.  In addition, a clinical evaluation of the head 
was normal on the separation examination in September 1970, 
as was a neurological evaluation.  

On the October 1985 VA examination, it was indicated that a 
neurological evaluation was grossly within normal limits, and 
an X-ray study of the skull was normal.  

The Board notes that following the December 1996 VA 
examination, it was noted by the examiner that the head was 
listed to be examined, but the veteran did not know what was 
being talked about, unless it was the concussion he had when 
he was struck in the head by a cannon breach from which he 
recovered.  It was indicated that he had been hospitalized 
for ten days and returned to duty.

The Board notes that the service medical records verify that 
the veteran struck his forehead in November 1966, and that he 
reported that he suffered a blow to the temporal area in 
January 1970.  In addition, the Board recognizes that S.S. 
related the veteran sustained some injury to his head in 
service.  The fact remains, however, that the service medical 
records demonstrate no residual disability of the head 
injuries.  As noted above, the veteran denied a head injury 
at the time of his discharge from service.  There is no 
competent medical evidence linking any current head injury 
residuals to service.  The medical evidence of record is of 
greater probative value than the veteran's allegations 
regarding the onset of his disability.  The Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a head injury.  

II.  Low back and cervical spine disabilities, to 
include as due to Agent Orange 

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).


The evidence supporting the veteran's claim for service 
connection for a low back disability includes the service 
medical records and post-service medical records.  The 
service medical records disclose that the veteran was 
initially seen in September 1965 for back strain, and that he 
was treated with a heat lamp for several days that November.  
He again reported back pain later in November 1965.  

A private physician noted in February 1991 that the veteran 
had left back pain. 

The veteran was afforded an orthopedic examination by the VA 
in May 1991, and related that he was doing a "low crawl" in 
service and that he was unable to get out of bed the next 
morning without assistance.  He claimed that he was taken for 
treatment and was given pain pills and wintergreen lotion.  
After three weeks of conservative treatment, the veteran 
stated he was taken to the main hospital and evaluated.  He 
asserted that he made multiple trips to the medics about his 
back in service.  An examination revealed tenderness to the 
paraspinal muscles of the lower sacrum to the lower lumbar 
spine.  The pertinent diagnoses were degenerative joint 
disease of the lumbosacral spine, spondylolysis and 
spondylolisthesis.  

The evidence against the veteran's claim for service 
connection for a low back disability includes the service 
medical records and the opinion of a VA physician.  Although 
the Board acknowledges that the veteran was treated for 
complaints referable to the low back in November 1965, the 
only subsequent reference to low back problems was in 
September 1968.  Such complaints were associated with a 
urinary tract infection.  In addition, the Board notes that 
the veteran denied recurrent back pain on the report of 
medical history in September 1970, and a clinical evaluation 
of the spine at that time was normal.  

It is also significant to point out that the initial VA 
examination in October 1985 disclosed that the back was 
entirely within normal limits.  As noted above, the initial 
clinical evidence of a low back disability was many years 
after service.  Finally, it must be emphasized that in 
September 1997, the VA physician who examined the veteran the 
previous December, noted that she had reviewed the claims 
folder.  She observed that the service medical records showed 
that the veteran had been seen on a few occasions in 1965 for 
low back problems.  She concluded that she doubted that the 
veteran's in-service low back strain was connected to his 
current diagnosis of spondylolysis of L4 with 
spondylolisthesis.  

The evidence supporting the veteran's claim for service 
connection for a cervical spine disability includes his 
statements and some post-service medical records.  
The veteran complained of neck pain on the VA examination in 
October 1985.  An X-ray study revealed early osteoarthritic 
pathology in the lower cervical level.  The pertinent 
diagnosis was mild osteoarthritis in the cervical spine.  VA 
outpatient treatment records disclose that on an April 1988 
referral to the neurosurgery clinic, a 15-year history of a 
cervical injury was noted.  It was indicated that the veteran 
had been knocked down by a gun in a tank in Vietnam.  An 
anterior cervical discectomy was performed at a VA hospital 
in March 1992.  When he was examined by the VA in December 
1996, the veteran related a history of a twisting injury to 
his neck in service.  He claimed that he had experienced 
occasional pain in the posterior cervical area since that 
time.  The diagnosis was status postoperative discectomy and 
fusion of C5-6 with cervical spine osteoarthritis and some 
limitation of motion.

The evidence against the veteran's claim includes the service 
medical records and the opinion of a VA physician.  The 
service medical records are negative for complaints or 
findings concerning the cervical spine.  As noted above, 
arthritis of the cervical spine was initially demonstrated in 
1985, some 15 years following the veteran's discharge from 
service.  In a September 1997 addendum to a December 1996 VA 
examination report, the examiner observed that there were no 
records of treatment in service for the cervical spine.  

The only evidence supporting the veteran's claims for service 
connection for disabilities of the lumbar spine and cervical 
spine consists of his statements regarding the etiology of 
his disability of the cervical and lumbar spine.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


Moreover, the veteran's cervical and lumbar spine conditions 
are not a disability recognized as related to Agent Orange; 
thus presumptive service connection pursuant to 38 C.F.R. 
§ 3.309(e) is not warranted.  However, when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  Upon review 
of the record, there is simply no medical evidence indicating 
that any current disability of the low back or cervical spine 
is related to exposure to Agent Orange in service.  

In summary, there is no clinical evidence relating any 
current disability of the cervical or lumbar spine to service 
or to Agent Orange exposure.  Additionally, the first 
evidence of any chronic disorder of the cervical or lumbar 
spine was many years after his discharge from service, thus 
presumptive service connection under 38 C.F.R. § 3.309 is not 
warranted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of a head injury is denied.

Service connection for a disability of the lumbar spine, to 
include as due to exposure to Agent Orange, is denied. 

Service connection for a disability of the cervical spine, to 
include as due to exposure to Agent Orange, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


